Citation Nr: 1207528	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  04-30 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for liver and abdominal pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a headache disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a psychiatric disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Ames, Counsel
INTRODUCTION

The Veteran served on active duty from March 1987 to July 1991.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  This case was remanded by the Board in February 2007, June 2008, and June 2010 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the Veteran has an abdominal or liver disorder which qualifies as an undiagnosed illness or is otherwise related to military service.

2.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed headache disorder is not related to military service.

3.  There is no competent evidence of record that relates any diagnosed psychiatric disorder to military service.


CONCLUSIONS OF LAW

1.  Abdominal and liver pain was not incurred in or aggravated by active military service, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).

2.  A headache disorder was not incurred in or aggravated by active military service, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).

3.  A psychiatric disorder was not incurred in or aggravated by active military service, to include as due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2002, March 2005, March 2007, and June 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  The determination as to whether those requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999).

VA is authorized to compensate any Persian Gulf Veteran with a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002). 

A qualifying chronic disability is that which results from an undiagnosed illness, a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome), or any diagnosed illness that VA determines in regulations warrants a presumption of service connection.  38 U.S.C.A. § 1117 (West 2002).  This statute also provides that signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness include: (1) fatigue; (2) unexplained rashes or other dermatological signs or symptoms; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs and symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the upper or lower respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 U.S.C.A. § 1117 (West 2002).

For a disability to be presumed to have been incurred in service, the disability must have become manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  Furthermore, by history, physical examination, and laboratory tests the claimed disability cannot be attributed to any known clinical diagnosis or medical causation.  38 C.F.R. § 3.317 (2011).

The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.
Liver and Abdominal Pain

The Veteran's service medical records are negative for any complaints or diagnosis of a liver or abdominal disorder.

After separation from service, multiple November 1994 VA medical reports show that the Veteran complained of abdominal pain.  No diagnosis was given.

In a December 2001 private medical report, the Veteran complained of abdominal pain.  On physical examination, the Veteran's abdomen was normal except for mild tenderness of the upper right chest.  The diagnosis was Hepatitis B.

In an April 2002 private medical report, the Veteran complained of abdominal pain.  On physical examination, the Veteran's abdomen was normal.

A September 2002 VA stomach and duodenum examination report stated that the Veteran complained of vague and nonspecific liver problems.  The Veteran denied stomach pain.  On physical and diagnostic examination, no abnormalities were found.  The impression was no evidence of liver disease.

In an October 2002 VA gulf war guidelines examination report, the Veteran had subjective complaints of a liver disorder, but was unable to be more specific.  On physical examination, no liver or abdomen abnormalities were found.  The impression was multiple subjective complaints which were much out of proportion to the physical examination findings.  There was no evidence of any underlying liver or abdomen pathology.  There was no evidence of unexplained illness or liver dysfunction.

In a November 2010 VA digestive conditions examination report, the Veteran complained of abdominal pain, irregular bowel movements, gas, and right upper quadrant pain for the previous 20 years.  On physical examination, no abdominal or liver abnormalities were noted.  On diagnostic testing, the Veteran was positive for Hepatitis B.  The diagnosis was chronic Hepatitis B of unknown etiology.  The examiner stated that the Veteran did not have a confirmed diagnosis of an abdominal condition, and stated that abdominal pain was a symptom, not a diagnosis.

An October 2011 VA liver, gall bladder, and pancreas examination report.  The report stated that the Veteran had been diagnosed with Hepatitis B in December 2001.  The Veteran complained of abdominal pain which occurred at any time with no relation to food and no precipitating or aggravating factors.  He reported that it was sometimes relieved by eating and bowel movements.  The Veteran had signs or symptoms attributable to chronic or infectious liver diseases, including daily fatigue, daily malaise, intermittent anorexia, intermittent nausea, and arthralgia.  On abdominal ultrasound, no abnormalities were noted.  The examiner stated that the Veteran's claimed condition was less likely than not incurred in or caused by military service.  The rationale was that the Veteran's service medical records showed no complaint of abdominal pain or symptoms of hepatitis, his complaints of abdominal pain were not consistent with Hepatitis B, and the medical evidence indicated that the Veteran contracted Hepatitis B from his girlfriend.

The medical evidence of record does not show that the Veteran has an abdominal or liver disorder which qualifies as an undiagnosed illness or is otherwise related to military service.  To the extent that the Veteran experiences abdominal and liver symptoms related to his diagnosed Hepatitis B, the preponderance of the evidence of record shows that disorder is related to an incident of post-service sexual contact.  Accordingly, service connection for Hepatitis B is not warranted because it is not shown to have been incurred in service.

To the extent that the Veteran experiences abdominal and liver symptoms which are not related to his diagnosed Hepatitis B, there is no objective evidence of record that the Veteran has any underlying disorder or abnormality, be it diagnosed or undiagnosed.  The Veteran's statements are competent to demonstrate that he has experienced a history of abdominal pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 21 Vet. App. 191 (2007).  However, the Veteran's statements are not competent to make a determination that his abdominal pain is related to any underlying disorder or abnormality, be it diagnosed or undiagnosed.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).  The simple fact that the Veteran complains of pain does not demonstrate that he has an undiagnosed illness for the purposes of 38 C.F.R. § 3.317.  The Board finds that the evidence does not show objective indications of a chronic disability of an abdominal or liver disorder other than hepatitis.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).  In the absence of any objective findings of any abnormalities other than those which are related to the Veteran's Hepatitis B, the Board finds that the evidence of record demonstrates that the Veteran does not have a disability for VA purposes.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  Accordingly, the medical evidence of record does not show that the Veteran has an abdominal or liver disorder which qualifies as an undiagnosed illness or is otherwise related to military service.  Therefore, the Board finds that service connection for liver and abdominal pain is not warranted.

The Board finds that the preponderance of the evidence shows that the Veteran does not have objective indication of an abdominal or liver disorder which qualifies as an undiagnosed illness or is otherwise related to service.  Furthermore, the evidence shows that hepatitis B was contracted after separation from service.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headache Disorder

The Veteran's service medical records show that, in November 1989, the Veteran complained of multiple symptoms, including a headache.  After physical examination, the assessment was viral syndrome.  In August 1990, the Veteran complained of multiple symptoms, include a headache.  After physical examination, the assessment was viral syndrome.

After separation from service, in a September 2002 VA neurological disorders examination report, the Veteran complained of headaches which originated in the occipital region and radiated to the top of the head.  He reported that they occurred approximately 10 times per month, usually in the early afternoon.  The Veteran stated that the headaches resolved within an hour of taking aspirin.  The impression was headaches which were as likely as not tension headaches.  The examiner opined that the headaches were as likely as not related in part to the Veteran's alcohol use.

In an August 2005 VA mental disorders examination report, the examiner opined that it would be speculative to state that the Veteran's headaches were directly caused by his depressive disorder.  The examiner deferred a full evaluation of the Veteran's headache disorder to a neurology examiner.  The examiner opined that the Veteran's headaches were not due to alcohol intake, as the Veteran had not been drinking more than occasionally over the previous three years.

In an August 2005 VA neurologic disorders examination report, the Veteran complained of chronic headaches which began after he returned from service in the Persian Gulf War.  He reported that the headaches generally occurred in the morning, though they could also occur at other times in the day.  The Veteran reported that the headaches occurred daily and lasted for three to four hours.  On neurological and motor examination, no abnormalities were noted.  The impression was chronic daily headaches.  The examiner stated that the current etiology of the Veteran's condition was unobtainable without resorting to speculation.

In a November 2010 VA neurological disorders examination report, the Veteran complained of headaches which began in the spring of 1991.  On physical examination, no abnormalities were noted other than minor sensitivity on the left side of the Veteran's neck.  The diagnosis was muscle contraction headaches.  The Veteran stated that his headaches were stress-related.  The examiner stated that headaches were not an illness, and were instead symptoms of a condition that was emotionally or physically generated.  The examiner opined that the Veteran's in-service headache was the result of a viral syndrome, and that the Veteran did not currently have a neurological illness that would cause his headaches.  The examiner further opined that, since the Veteran indicated that stress was related to his headaches, the headaches were stress-related tension headaches which were less likely than not the result of military service.

The preponderance of the evidence of record shows that the Veteran's currently diagnosed headache disorder is not related to military service.  The Veteran's service medical records are negative for any diagnosis of a headache disorder.  The Veteran's only in-service reports of a headache were specifically related to a viral syndrome, which resolved prior to separation.  While the Veteran has a current diagnosis of a headache disorder, there is no medical evidence of record that provides a diagnosis of a headache disorder prior to September 2002, approximately 11 years after separation from military service.  Mense v. Derwinski, 1 Vet. App. 354 (1991); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Furthermore, there is no competent evidence of record that relates the Veteran's currently diagnosed headache disorder to military service.  There are four medical reports of record which comment on the etiology of the Veteran's headache disorder.  The September 2002 VA neurological disorders examination report stated that the headaches were as likely as not related in part to the Veteran's alcohol use.  The August 2005 VA mental disorders examination report opined that the Veteran's headaches were not due to alcohol intake, but that it would be speculative to state that the Veteran's headaches were directly caused by his depressive disorder.  The August 2005 VA neurologic disorders examination report stated that the current etiology of the Veteran's condition was unobtainable without resorting to speculation.  The November 2010 VA neurological disorders examination report opined that the Veteran's headaches were less likely than not the result of military service.  The Veteran's statements are not competent to make a determination that his currently diagnosed headache disorder is related to military service because he does not have the medical training to provide a competent opinion regarding etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Veteran also claims that his headache disorder is related to an undiagnosed illness that occurred due to his service in the Persian Gulf.  However, the preponderance of the medical evidence of record does not show that the Veteran's currently diagnosed headache disorder cannot be attributed to any known clinical diagnosis.  In fact, the Veteran's headache disorder has been clinically diagnosed as tension headaches.  Thus, the existence of a diagnosis for the Veteran's headache disorder firmly rules out the possibility of it being a symptom of an undiagnosed illness.  38 C.F.R. § 3.317 (2011).  Accordingly, the preponderance of the evidence of record shows that the Veteran's currently diagnosed headache disorder is not related to military service.  Therefore, service connection for a headache disorder as an undiagnosed illness is not warranted.

The Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disorder

The Veteran's service medical records are negative for any complaints or diagnosis of a psychiatric disorder.

After separation from service, in an August 2005 VA mental disorders examination report, the Veteran reported experiencing psychiatric symptoms which began during service and had increased in severity since separation from service.  The Veteran complained of a chronic depressed mood, loss of interest in pleasurable activities, problems with decreased motivation and energy, decreased concentration and focus, passive suicidal ideation, appetite fluctuations, and feelings of guilt.  After a review of the Veteran's reported history and a mental status examination, the Axis I diagnosis was severe recurrent major depressive disorder, without psychotic features.  The examiner opined that the Veteran's in-service depressive symptoms were most likely exacerbated while in military service.

In a November 2010 VA psychiatric examination report, the Veteran stated that he had no history of treatment for mental health concerns; did not request an evaluation for any mental disorder; had no history of depression, major or otherwise; and did not wish to make a claim for a mental health disorder.

The Board finds that the preponderance of the evidence is against a finding that any diagnosed psychiatric disorder is related to the Veteran's service.  The Veteran's service medical records are negative for any complaints or diagnosis of a psychiatric disorder.  In addition, there is no medical evidence of record that provides a diagnosis of a psychiatric disorder prior to August 2005, approximately 14 years after separation from service.  Mense v. Derwinski, 1 Vet. App. 354 (1991); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no competent evidence of record that relates any diagnosed psychiatric disorder to military service.  The only medical evidence of record that comments on the etiology of a diagnosed psychiatric disorder is the August 2005 VA mental disorders examination report, which opined that the Veteran's in-service depressive symptoms were most likely exacerbated while in military service.  However, the basis for this opinion was that the Veteran had experienced depressive symptoms in-service and after separation from military service, while the preponderance of the evidence of record contradicts those claims.  Not only did the Veteran not report any psychiatric symptoms during military service, on his April 1991 separation report of medical history, he actively stated that he did not have, and had never had, depression or excessive worry.  Then, in November 2010, the Veteran denied ever having a history of depression.  Accordingly, the Veteran's reports that he experienced depression during military service and after separation from military service are directly contradicted by his own statements during military service and after separation from military service.  Therefore, the Board finds that the Veteran's reported history of his depression provided in conjunction with his claim for benefits is not credible because it is contradicted by contemporary evidence, which the Board finds to be more credible.  As the Board has found the Veteran's statements regarding service symptoms to be not credible, the August 2005 VA mental disorders examination report is also not credible, as it relied on those statements for the etiological opinion provided.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Thus, there is no competent and credible evidence of record that that relates any diagnosed psychiatric disorder to military service.

The Veteran also claims that his psychiatric disorder is related to an undiagnosed illness that occurred due to his service in the Persian Gulf.  However, the preponderance of the medical evidence of record does not show that the Veteran has ever had a psychiatric disorder that could not be attributed to any known clinical diagnosis.  There is only one medical report of record which includes any complaints of psychiatric symptoms, and that report gave a diagnosis of major depressive disorder.  Thus, the existence of a diagnosis for the Veteran's psychiatric disorder firmly rules out the possibility of it being a symptom of an undiagnosed illness.  38 C.F.R. § 3.317 (2011).  Accordingly, there is no competent evidence of record that relates any diagnosed psychiatric disorder to service.  Therefore, service connection for a psychiatric disorder is not warranted.

The Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disorder.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for liver and abdominal pain is denied.

Service connection for a headache disorder is denied.

Service connection for a psychiatric disorder is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


